Citation Nr: 1542885	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-01 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for psychiatric disability, to include PTSD, and to include as secondary to service-connected ischemic heart disease.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973, with confirmed service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has recharacterized the Veteran's claims for service connection for posttraumatic stress disorder (PTSD), anxiety, and depression as a claim for service connection for any psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board notes that in August 2015, the Veteran perfected an appeal as to the denials of his claims for entitlement to service connection for sleep apnea, a compensable rating for erectile dysfunction, a rating in excess of 30 percent for ischemic heart disease, and a temporary total rating based on July 2012 surgical treatment of ischemic heart disease requiring a period of convalescence; however, the Agency of Original Jurisdiction (AOJ) has not certified these issues for consideration by the Board and appears to still be taking action on the claims.  Therefore, the issues are not yet properly before the Board.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board's review of the record reveals that further development is warranted before the claim on appeal is decided. 

In a March 2011 VA PTSD examination, the Veteran reported symptoms of depression, anxiety, anger, sleep impairment, and irritability that he related to distressing experiences of seeing body bags, hitting people while driving a jeep, experiencing fire, and almost hitting a woman and child with a missile while in the Republic of Vietnam.  The VA examiner concluded that the Veteran did not warrant a diagnosis of PTSD and noted that the Veteran's claims file included enough inconsistencies regarding combat experiences in Vietnam that he was unable to reliably conclude the presence of a Criterion A traumatic event to support a diagnosis of PTSD and instead diagnosed anxiety disorder not otherwise specified.  The examiner noted that anxiety disorder not otherwise specified was diagnosed to reflect the Veteran's continued symptoms of anxiety and depression that persisted after he became sober but that it was not possible to directly attribute the anxiety disorder to active service.  The examiner opined that there was no nexus between the Veteran's military experiences and his psychiatric symptoms because it was not possible to determine the impact of 30 to 35 years of chronic polysubstance abuse on the Veteran's emotional functioning or whether chronic anxiety and depression were secondary to the substance abuse.  
 
In a September 2013 VA mental disorders examination report, the examiner noted diagnoses of anxiety disorder not otherwise specified, cannabis dependence in sustained full remission, and cocaine dependence in sustained full remission, and found the current psychiatric symptoms of excessive worrying, depressed feelings, heightened level of anxiety, feelings of fatigue, and sleep disturbance were attributable to the diagnosis of anxiety.  The examiner opined that anxiety caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, his substance abuse diagnoses had minimal effects on occupational and social functioning, and that although anxiety, cannabis dependence, and cocaine dependence were related, the substance abuse diagnoses were not a progression of the primary anxiety diagnosis.  The examiner further opined that anxiety was less likely than not caused by ischemic heart disease because although, "it is quite possible that the [Veteran]'s heart disease can exacerbate the existing condition of anxiety," the psychiatric disorder predated the diagnosis of heart disease and therefore, a secondary relationship was unlikely.

The Board finds the March 2011 and September 2013 VA examination reports to be inadequate.  The March 2011 VA PTSD examination report shows that the examiner diagnosed an anxiety disorder but did not provide an opinion with adequate supporting rationale as to whether the anxiety was related to the Veteran's active service.  Additionally, the September 2013 VA mental disorders examiner failed to provide an adequate rationale to support the opinion that the Veteran's anxiety disorder was not secondary to service-connected ischemic heart disease.  Specifically, the September 2013 examiner noted that it was possible for heart disease to exacerbate an anxiety disorder but failed to provide an opinion with adequate rationale as to whether the Veteran's anxiety disorder was aggravated by service-connected ischemic heart disease.  Therefore, the claim must be remanded for another VA examination.    

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record any other outstanding, pertinent records, to include any VA treatment records.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. Undertake appropriate development to obtain any outstanding records pertaining to the Veteran's claim, to include VA Medical Center treatment records for the time period from January 2014 to the present.

2. Then, the Veteran should be provided a VA examination by a psychologist or psychiatrist.  All pertinent evidence of record must made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Following the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether it is at least as likely as not that the disorder originated during the Veteran's active service, is otherwise etiologically related to the Veteran's active service, was caused by the Veteran's ischemic heart disease, or was permanently worsened by the Veteran's ischemic heart disease.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




